Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 10-18 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a deviation of a modeled filling level that is modeled based on the modeled lambda value downstream of the exhaust gas aftertreatment device from a predefined filling level setpoint value and (b) the correction value; setting the lambda setpoint value based on (a) the filling control and (b) the correction value; carrying out a lambda regulation based on the lambda setpoint value  updating a stored  adaptation value as a function of an instantaneous operating range of the engine system and the correction value; and carrying out a subsequent further filling control and subsequent further lambda regulation based on the updated stored adaptation value” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 10; 
The prior art of record does not teach “wherein at least one of the lambda regulation and the filling control is based on values of the exhaust gas sensor; updating one of a plurality of stored adaptation values as a function of a value of the adaptation variable for an instantaneous operating range; associating an error in the exhaust gas discharge system as a function of the plurality of stored adaptation values, wherein the plurality of stored adaptation values  are stored in association with respective for operating ranges of the internal combustion engine; and carrying out a self-adjustment 
The prior art of record does not teach “a deviation of a modeled filling level that is modeled based on the modeled lambda value downstream of the exhaust gas aftertreatment device from a predefined filling level setpoint value and (b) the correction value; set the lambda setpoint value based on (a) the filling control and (b) the correction value; carry out a lambda regulation based on the lambda setpoint value  update a stored adaptation value as a function of an instantaneous operating range of the engine system and the correction value; and carry out a subsequent further filling control and subsequent further lambda regulation based on the updated stored adaptation value” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16 and 17.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746